OPINION — AG — UNDER THE OKLAHOMA CONSTITUTION AND STATUTES, A BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT MAY, BY CONTRACT, PAY ITS EMPLOYEES A BONUS IN ADDITION TO THE REGULAR SALARY AMOUNT AS MAY BE PROVIDED FOR WITHIN SUCH CONTRACT. IF SUCH BONUS WAS PAID CERTIFIED EMPLOYEES BY A BOARD OF EDUCATION WITHIN THE FISCAL YEAR 1976-77, SUCH BONUSES, UNDER THE PROVISIONS OF HOUSE BILL NO. 1001, THIRTY-SIXTH LEG., SHOULD BE INCLUDED IN DETERMINING THE ACTUAL 1976-77 CONTRACTUAL SALARY AMOUNT IN CALCULATIONS TO DETERMINE THE APPROPRIATE 1976-77 SALARY AMOUNT, BASED UPON THE MANDATED SALARY INCREASE.  HOWEVER, SHOULD THE PURPOSE FOR WHICH THE PRIOR YEAR'S CONTRACT BONUS WAS GRANTED TO BE STRICKEN OR ELIMINATED FROM THE NEXT SUBSEQUENT YEAR'S CONTRACT, SUCH PRIOR YEAR'S BONUS SHOULD NOT BE INCLUDED IN DETERMINING THE PRIOR YEAR'S TOTAL SALARY SUBJECT TO THE MANDATED INCREASE. CITE: 70 O.S. 1976 Supp. 5-117 [70-5-117], OPINION NO. 71-166, 70 O.S. 1971 6-101 [70-6-101], 70 O.S. 1971 6-106 [70-6-106], (R. THOMAS LAY)